Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I: claims 1-5 in the reply filed on 11/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The argument merely asserts there is no burden without providing support or evidence for the assertion.  Therefore the argument is incomplete and not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(1) as being anticipted by Toshiaki et al. (JP 2009218622 A)

Regarding claim 1, Toshiaki teaches a substrate transfer apparatus comprising: 
a robot including a hand configured to hold a substrate (Fig. 1), and 
an arm configured to move the hand (Figs. 1 & 3),
a robot control device configured to set a moving path for the hand and control the arm such that the hand moves on the moving path toward a target position (Abstract and Figs. 1 & 3),; and 
a camera disposed so as to be able to capture an image of the substrate held by the hand located at a predetermined confirmation position, wherein the robot control device sets the moving path so as to pass through the confirmation position, obtains an image captured by the camera when the hand is located at the confirmation position, calculates a distance between a predetermined environment and the substrate which are taken in the image (Abstract and Figs. 1-10);  and 
calculates a positional deviation amount from a reference position of the substrate on the basis of the distance (Abstract and Figs. 1-10 – Note: Toshiaki demonstrates the recited functionality.  As such the functional language limitation is not understood to provide a clear structural distinction from the prior art apparatus structure. See MPEP §2114).

Regarding claim 2, Toshiaki teaches a substrate transfer apparatus according to claim 1, wherein the robot control device corrects the target position on the basis of the positional deviation amount (Abstract and Figs. 1-10 – Note: Toshiaki demonstrates the recited functionality.  As such the functional language limitation is not understood to provide a clear structural distinction from the prior art apparatus structure. See MPEP §2114).

Regarding claim 3, Toshiaki teaches a substrate transfer apparatus according to claim 1, wherein the hand allows positional deviation in a positional deviation direction from the reference position, and the robot control device calculates the positional deviation amount from the reference position of the substrate on the basis of dimensions of a pair of gaps between the environment and a pair of end portions of the substrate in the positional deviation direction which are taken in the image (Abstract and Figs. 1-10 – Note: Toshiaki demonstrates the recited functionality.  As such the functional language limitation is not understood to provide a clear structural distinction from the prior art apparatus structure. See MPEP §2114).

Regarding claim 4, Toshiaki teaches a substrate transfer apparatus according to claim 3, wherein the reference position is a position where the dimensions of the pair of gaps are equal to each other at the confirmation position (Abstract and Figs. 1-10 – Note: This limitation is not understood to provide a clear structural distinction from the prior art apparatus structure. See MPEP §2114).

Regarding claim 5, Toshiaki teaches a substrate transfer apparatus according to any one of claims 1 to 4, wherein the environment is an opening peripheral edge of a gate 5 , of substrate processing equipment, through which the substrate moving on the moving path passes (Abstract and Figs. 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



12/7/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822